Citation Nr: 0420408	
Decision Date: 07/27/04    Archive Date: 08/04/04

DOCKET NO.  03-26 291	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Whether the character of the appellant's discharge is a bar 
to VA benefits.


REPRESENTATION

Appellant represented by:	Betty Jones, Agent


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Dennis F. Chiappetta, Counsel


INTRODUCTION

The appellant served on active duty from March 1967 to 
November 1970.  This matter is before the Board of Veterans' 
Appeals (Board) on appeal from a September 2002 
administrative decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Chicago, Illinois, which 
determined that the appellant's active service was under 
dishonorable conditions, constituting a bar to VA benefits.  
A follow-up April 2003 decision determined that the appellant 
was not insane at the time he committed the offenses that led 
to his discharge from military service.  A Travel Board 
hearing was held at the RO before the undersigned in November 
2003.


FINDINGS OF FACT

1.  By a July 1970 general court-martial Order the appellant 
was sentenced (in part) to a dishonorable discharge from 
service; a November 1970 general court-martial considering an 
appeal of the July 1970 conviction affirmed it, but revised 
the sentence providing (in part) for a bad conduct (under 
conditions other than honorable) discharge instead of a 
dishonorable discharge.  

2.  The evidence reasonably shows that when he committed the 
offenses which led to his general court martial conviction 
and bad conduct discharge, the appellant was insane.


CONCLUSION OF LAW

Because the appellant was insane when he committed the 
offenses that led to his court martial conviction and bad 
conduct discharge, his other than honorable discharge by 
reason of sentence of a general court-martial is not a bar to 
VA benefits.  38 U.S.C.A. §§ 101(2), 5303 (West 2002);  38 
C.F.R. §§ 3.12, 3.354 (2003).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

On November 9, 2000, the President signed into law the 
Veteran's Claims Assistance Act of 2000 (VCAA), codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107.  Regulations 
implementing the VCAA are published at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  The VCAA applies in the instant 
case.  

Well-groundedness is not an issue.  By correspondence, 
administrative decisions, statements of the case (SOCs), 
supplemental statements of the case (SSOCs), and at the 
November 2003 hearing, the appellant was informed of what was 
necessary to substantiate his claim, and of his and VA's 
respective obligations to obtain different types of evidence.  
Identified relevant records have been obtained, and the 
record is sufficient to address the matter at hand.  Inasmuch 
as the determination below favors the appellant, there is no 
need to belabor the impact of the VCAA on this claim.  

Factual Background

Service personnel records show that essentially because of 
prolonged various length periods of being absent without 
leave (AWOL) in October 1967, April-June 1968, and in late 
1969/early 1970, the appellant was the subject of, 
respectively, a nonjudicial punishment (Article 15), a 
summary court martial, and the July 1970 general court 
martial conviction and sentence to a bad conduct (conditions 
other than honorable) discharge.  His DD Form 214 reflects 
that his character of service was under conditions other than 
honorable, and that he was issued a DD Form 259A (Bad Conduct 
Discharge Certificate).

Further service personnel records also show that the veteran 
served in Vietnam, that his military occupational specialty 
(MOS) was combat medic (and he had earned a parachute badge), 
and that his decorations included a Vietnam Service Medal 
with three Bronze Stars and a Purple Heart (for wounds 
sustained in combat while he was tending as a medic to a 
wounded fellow soldier).  
Postservice medical records include a VA diagnosis (February 
1999) and private diagnoses of PTSD related to combat medic 
service.  The report of a July 2002 examination by a private 
clinical psychologist and her November 2002 letter indicate 
the appellant was found to have PTSD (resulting from service 
in Vietnam as a combat medic with the 101st Airborne and 
being wounded while tending to a wounded fellow soldier in 
combat in February 1968).  The psychologist noted that it 
"seems quite likely that [the appellant's] frequent AWOLs on 
his return to the United States following his combat injury 
were a significant result of his undiagnosed PTSD."   

October 2002 statements from the appellant's sister and 
mother attest that he was normal and productive prior to 
service in Vietnam, but detached and antisocial upon return 
from Vietnam.  

In letters dated in March and April 2003, the appellant's 
treating psychiatrist indicated that it was his medical 
opinion that the appellant's PTSD stemmed from his service as 
a medic in Vietnam, and that the appellant's periods of AWOL 
upon return from Vietnam were due to PTSD.  

At his January 2003 RO hearing and his November 2003 Travel 
Board hearing, the appellant asserted that he had tried to be 
(and was when it was most needed) a "good soldier".  He 
requested that his periods of AWOL be viewed with 
consideration of the surrounding circumstances.  Specifically 
regarding the October 1967 period of AWOL, he related that he 
had a son born in April, while he was in basic training, and 
that he went home to get married before being shipped out to 
Vietnam.  His concern was that with impending hazardous duty 
in his MOS of combat medic, he wanted to get married and 
ensure his son would be taken care of were something to 
happen to him.  Regarding the period of AWOL in April 1968, 
the veteran testified that he was on convalescent leave in 
Chicago when Rev. Martin Luther King was assassinated.  He 
related that the city was being torn apart with looting, 
fires and riots, and that he was concerned about the safety 
of his family (as well as his own safety, as he wore a 
uniform in an environment hostile to soldiers- who were 
patrolling the area).  Regarding the AWOLs preceding his 
general court martial conviction, he noted that he was 
performing his duties at a military hospital in a 
satisfactory manner until a soldier he was tending at the 
hospital died.  That death affected his state of mind to the 
extent that he became unable to function normally, and began 
the pattern of AWOL periods that led to the general court 
martial conviction.  He stressed that he did not merely go 
(and stay) AWOL.  Rather, he went AWOL when he was overcome 
emotionally, returned because he felt duty-bound, then 
repeated the pattern.  He argued, in essence that symptoms of 
PTSD rendered him incapable of thinking/acting rationally, 
i.e. "insane", at the time he committed the offenses 
warranting general court-martial. 

Legal Criteria/Analysis

Generally, an other than honorable discharge by reason of the 
sentence of a general court-martial is a statutory bar to VA 
benefits (and that is where the analysis would normally end).  
38 U.S.C.A. § 5303; 38 C.F.R. § 3.12(c)(2).  However, the law 
provides an exception to this provision in that benefits will 
not be barred if it is found that the person was insane at 
the time of committing the offense(s) causing such discharge.  
38 U.S.C.A. § 5303(b); 38 C.F.R. §§ 3.12(b) and 3.354(b).  

An insane person is one who, while not mentally defective or 
constitutionally psychopathic, except when a psychosis has 
been engrafted upon such basic condition, exhibits, due to 
disease, a more or less prolonged deviation from his normal 
method of behavior; or who interferes with the peace of 
society; or who has so departed (become antisocial) from the 
accepted standards of the community to which by birth and 
education he belongs as to lack the adaptability to make 
further adjustment to the social customs of the community in 
which he resides.  38 C.F.R. §  3.354(a).

This definition must be interpreted in light of the commonly 
accepted definition of "insanity." VAOPGCPREC 20-97.  In that 
opinion, VA's General Counsel discussed the intended 
parameters of the types of behavior defined as insanity in 
38 C.F.R. § 3.354(a).  The General Counsel held that a 
determination of the extent to which an individual's behavior 
must deviate from his normal method of behavior for purposes 
of 38 C.F.R. § 3.354(a) may best be resolved by adjudicative 
personnel on a case-by-case basis in light of the authorities 
defining the scope of the term insanity.  Id.  The phrase 
"interferes with the peace of society" in the regulation 
refers to behavior which disrupts the legal order of society.  
Id.  The extent to which this must occur is a case by case 
adjudicative determination.  id.

The United States Court of Appeals for Veterans Claims 
(Court) has held that the statute requires that the insanity 
exist only at the time of the commission of an offense 
leading to a person's discharge and not that insanity must 
cause the misconduct.  That is, there need not be a causal 
connection between the insanity and the misconduct.  Struck 
v. Brown, 9 Vet. App. 145, 154 (1996).  The Court has also 
stated that, in order to constitute insanity for purposes of 
section 3.354(a), behavior must be "due to a disease."  
Zang v. Brown, 8 Vet. App. 246, 253 (1995).

Thus, the determinative question presented is:  Was the 
appellant at least as likely as not insane when committing 
the offenses (repeated AWOLs) of which he was convicted by 
general court martial, leading to the sentence of a bad 
conduct discharge?  The RO answered this question in the 
negative, finding that the appellant's AWOL periods leading 
to the general court martial conviction cannot be found to be 
deviate from the norm behavior due to insanity from PTSD 
because he had established a pattern of AWOLs prior to 
service in Vietnam (and the onset of any PTSD), and that was 
his normal pattern behavior.  This finding begs the question, 
"Were the appellant's earlier AWOLs the same types of 
deviate behavior as the AWOLs preceding his general court 
martial?"

The appellant has requested that his earlier AWOLS be viewed 
in the context of surrounding circumstances.  His hearing 
testimony explaining the circumstances was not inconsistent 
with the record and is deemed credible.  His explanations are 
plausible and persuasive.  And certainly some historical 
perspective is necessary.  It is entirely proper to take 
judicial note that a combat medic paratroop being deployed to 
Vietnam in late 1967 had a sound basis for concern that he 
might not return to provide for his family (and here, that 
the concern was well-founded is evidenced by the fact that 
the appellant was indeed wounded in combat).  Providing for 
one's family before undertaking hazardous duty is not deviate 
behavior; although AWOL is not acceptable or excusable, under 
the circumstances, it is understandable.  
Furthermore, the impact of events occurring in April 1968 
cannot be overstated.  It is not difficult to imagine that 
for a wounded soldier returning home to convalesce having to 
cope with the assassination of Rev. Martin Luther King, a 
symbol of hope to so many, but particularly to persons of 
that soldier's race, with his home city/his neighborhood torn 
by riots and in flames, with his uniform reviled, and with 
his family potentially in danger were events that were 
emotionally overwhelming.  Under such circumstances, AWOL, 
again while unacceptable and inexcusable, is an 
understandable response, and not necessarily deviate 
behavior.  Who can state with any certainty how any 
"normal" person would act facing those same circumstances?

Consequently, when the appellant's service prior to the 
offenses of which he was convicted on general court martial 
is viewed in its totality, we are presented with a picture of 
a person who (as he asserts) tried to be "a good soldier."  
Subtracting as understandable the periods of AWOL discussed 
in the preceding paragraphs, we find that the appellant had 
acceptable, indeed commendable, service.  Significantly, it 
is noteworthy that persons were not conscripted into 
paratroop combat medic MOSes.  Those were reserved for 
volunteers, persons who wished to contribute to the fullest 
degree.  And as the appellant pointed out in his testimony, 
after the 1967 period of AWOL, he went on to serve as a 
combat medic in Vietnam, and after the 1968 period of AWOL, 
he returned to serve as a medic/corpsman at a military 
hospital. 

What we then have before us is the picture of a soldier who 
performed his duties well when not faced with extraordinary 
circumstances.  His mother and his sister have stated, and we 
have no reason to doubt, that his behavior prior to his 
exposure to traumatic events in Vietnam was in full 
conformity with acceptable social standards.  His prolonged 
absences without leave in late 1969/and 1970, viewed in light 
of his entire service and life, were departures or deviations 
from his normal method of behavior.  His treating 
psychologist/psychiatrist have reviewed his record and opined 
that the AWOLs were early manifestations of PTSD (disease).  
And from the viewpoint of a layperson without the benefit of 
medical training, it is entirely plausible that a person 
traumatized by combat medic duties during the 1968 Tet 
offensive might have found overwhelming the death of still 
another soldier under his care.  The appellant's testimony 
that he then tried to perform his duties but became 
emotionally unable to do so, leading to his repeated AWOLs 
was quite compelling. 

Consequently, the appellant's lapses into the unaccountable 
repeated periods of AWOL and withdrawal from society 
preceding his general court martial must be viewed as a 
"prolonged deviation from his normal method of behavior" 
and the actions of one "who has so departed (become 
antisocial) from the accepted standards of the community" as 
to fit the definition of insanity (outlined above).  

In light of the forgoing (and mindful of VA's stated mission, 
i.e., to "care for him who has borne the battle...."  
Lincoln's Second Inaugural Address, March 4, 1865) the Board 
finds that while the appellant's bad conduct discharge due to 
general court-martial would otherwise be a statutory bar to 
VA benefits, he was insane when committing the offenses 
leading to the court-martial conviction and discharge, and 
under 38 U.S.C.A. §  5303(b) and 38 C.F.R. §§ 3.12(b) and 
3.354(b), his character of discharge is not a bar to VA 
benefits.  


ORDER


The appeal to establish that the appellant's character of 
discharge is not a bar to VA benefits is granted.



	                        
____________________________________________
	George R. Senyk
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



